Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/19/2022 and 8/31/2022 were filed after the mailing date of the Non-Provisional Application on 4/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22 and 23 are rejected under 35 U.S.C. 101 because they are directed to subject matter not falling within one of the four statutory categories of patent-eligible subject matter.
Claim 22 is directed to a computer program product, and does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable of a computer program product “having a computer program which can be loaded directly into a memory of at least one of a transmitting apparatus or a receiving apparatus…” encompasses software per-se. The claim only recites that the computer program “can” be loaded into memory, and does not expressly require the performance of any portion of the method recited in claim 1.

Claim 23 is directed to a computer-readable medium, and does not fall within at least one of the four categories of patent eligible subject matter. Claim 23 recites the computer-readable medium as one “on which program portions that can be read in and executed by at least one of a transmitting apparatus or a receiving apparatus are stored, to carry out the method as claimed claim 1…”, and does not restrict the computer-readable medium to non-transitory embodiments. Claim 23 encompasses transitory signals per-se and is thus not directed to one of the four statutory categories of patentable subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-17, 19, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With regard to claim 1, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of determining a first change information item.
Paragraph 42 of the specification states that the first change information item “describes what has changed between the first and second medical images,” while paragraph 44 further states that the first change information item can be determined “by means of a trained function.” Paragraphs 46 and 47 state that “parameters can be adapted to a trained function by means of training,” that the trained function is trained using any of supervised training, semi-supervised training, reinforcement learning, and other forms of model training, and that the trained function can be any of a neural network, support vector machine, Bayesian network, or other general forms of machine learning models. 
However, no description is provided of how the trained function is actually trained to perform the function of determining the first change information item, and no description is provided of alternative methods of determining the first change information item other than the trained function.

With further regard to claim 1, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of determining a first modified base image based on the first change information item and the first base image.
As explained immediately above, the disclosure does not provide support for how a first change information item is determined (see above with respect to paragraphs 42, 44, 46, and 47 of the specification). Paragraph 50 then further states that the first modified base image can be determined “by applying a trained function” which “can be configured as described above, in general, for a trained function,” and that the trained function can be applied to the first base image and the first change information item in order to generate the first modified base image. However, no disclosure is provided of how this trained function is actually trained to perform the above function or how it is “applied” to the first change information item and first base image in order to determine the first modified base image.
By not providing an algorithm or steps used to achieve the claimed function of determining the first modified base image, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.

Claims 2-7, 9-17, 19, and 21-23 inherit the deficiencies of claim 1 through dependency and are likewise rejected.

With regard to claim 13, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of determining a second change information item.
Paragraphs 144 and 146 describe the second change information item and state that “the second change information item is determined according to the description relating to the determination of the first change information item.” 
As cited above with respect to claim 1, paragraphs 44, 46, and 47 of the specification state that the first change information item can be determined “by means of a trained function,” that “parameters can be adapted to a trained function by means of training,” that the trained function is trained using any of supervised training, semi-supervised training, reinforcement learning, and other forms of model training, and that the trained function can be any of a neural network, support vector machine, Bayesian network, or other general forms of machine learning models. However, no description is provided of how the trained function is actually trained to perform the function of determining the first change information item, and no description is provided of alternative methods of determining the first change information item other than the trained function.
Given that the disclosure only states that the second change information item is determined in the same manner used for the first change information item, and does not provide support for how the first change information item is determined, the disclosure fails to provide adequate written description for how the second change information item is determined.
Claim 14 inherit the deficiencies of claim 13 through dependency and is likewise rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the claim being directed to “A transmitting method” comprising a transmitting apparatus. While the claim recites the transmitting apparatus as performing the method of claim 1, a claim directed to an apparatus performing functions within a method is directed to an apparatus (i.e. a machine). The preamble of the claim stating that the claim is directed to a method followed by the only limitation being an apparatus performing functions of claim 1 makes it ambiguous whether the claim is directed to a method or to an apparatus.
Claim 19 inherits the deficiencies of claim 17 through dependency and is likewise rejected.

Claim 19 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “wherein the transmitting apparatus is configured to carry out the transmitting method as claimed in claim 17.” As noted above, claim 17 recites an apparatus performing method steps recited in claim 1, and therefore is not itself directed to a method. Given that claim 17 is directed to an apparatus, it is therefore unclear what is being referenced by “the method of claim 17.”

Claim 22 is indefinite because Examiner is unable to determine the metes and bounds of the claim. Specifically, the claim recites that the computer program can be loaded into a memory of at least one of a transmitting apparatus or a receiving apparatus while having program portions to carry out the method of claim 1 when executed by the at least one of a transmitting apparatus or a receiving apparatus. The claim therefore encompasses loading the computer program into only the receiving apparatus and then performing the method of claim 1, which requires functions to be performed by the transmitting apparatus. It is not clear how the program could carry out the method of claim 1 when loaded only into the receiving apparatus.

Claim 23 is indefinite because Examiner is unable to determine the metes and bounds of the claim. Specifically, the claim recites that the program portions can be read in and executed by at least one of a transmitting apparatus or a receiving apparatus, where the program portions carry out the method of claim 1 when executed by the at least one of a transmitting apparatus or a receiving apparatus. The claim therefore encompasses loading the program portions into only the receiving apparatus and then performing the method of claim 1, which requires functions to be performed by the transmitting apparatus. It is not clear how the program could carry out the method of claim 1 when loaded only into the receiving apparatus.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 recites a “transmitting method” comprising a transmitting apparatus performing the method of claim 1. However, the method of claim 1 recites elements beyond merely “a transmitting apparatus” as performing elements within the claimed method. By reciting the method as performed solely by a transmitting apparatus claim 17 excludes these portions of the method of claim 1.
Claim 19 inherits the deficiencies of claim 17 through dependency and is likewise rejected.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Subject Matter Allowable over Prior Art
Claims 1-7, 9-17, 19, and 21-23 would be allowable over the closest prior art of record if rewritten or amended to overcome the rejections, as applicable, under 35 USC 101, 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) 1st paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph, and 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ) 4th paragraph as set forth in this Office action.

Conclusion
The closest prior art of record and not relied upon is set out below.
Shinagawa (US Patent Application Publication 2002/0003904) discloses a system for transmitting medical image sets by separating a medical image set into a plurality of key frames and intermediate images, compressing the key frames, and determining a difference between first and second key frames (see e.g. Figures 19 and 22, [4], [18], [311]-[312], [316], and [322]-[324]).
Kreeger (US Patent Application Publication 2018/0260949) discloses a Computer-Aided-Detection system for automatically determining diagnostic key images from a real-time series of diagnostic tissue images based on a determined degree of abnormality within images (see e.g. Abstract, Figures 3 and 11, and [23]).
Huang et al (CN112908465) discloses a system for trained anomaly detection and generation of diagnostically-relevant key images within a real-time stream of ultrasound video data.
Djelauah et al Neural Inter-Frame Compression for Video Coding describes a system for compressing a video stream by applying a neural network to a series of key images in order to generate interpolated frames (see e.g. Abstract, Figures 2 and 3, and Section 3).
Han et al (WO 2005/074293) describes a system for adaptively determining the location of a key frame based on scene changes (see e.g. Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626